Title: From George Washington to Benjamin Fishbourn, 23 December 1788
From: Washington, George
To: Fishbourn, Benjamin



Sir,
Mount Vernon December 23rd 1788

Your letter of the 20th of September, has been put into my hands, only a few days ago: in acknowledging the receipt, I take occasion, with very great satisfaction, to congratulate you on your appointment to so honorable an office, as that which you now hold in the State of Georgia. For you may rest assured, Sir, that, while I feel a sincere pleasure in hearing of the prosperity of my army acquaintances in general, the satisfaction is of a nature still more interesting, when the success has attended an officer with whose services I was more particularly acquainted.
From the place you held in the military staff this must have been the case with your services: and I will say, I am truly glad to find, that your merits have been so respectfully noticed in civil life.
I wish I could with equal truth have added, that the intimation contained in your letter, had been received without producing some disagreeable emotion; or rather some embarrassment from my not knowing well what to say on a subject, respecting which I may very possibly never have occasion to act.
The future is all a scene of darkness and uncertainty to me, on many accounts. It is known; that when I left the army, it was with a fixed determination, never to be engaged again in any

public affairs. Events, which were not then foreseen, have since turned up: but, perhaps, neither those or any which can happen, will be of sufficient urgency to justify me in foregoing my fixed determination and sacrificing my domestic happiness. So much, at present, I can say with the strictest truth; that nothing but a conviction of the indispensable necessity of the measure, can ever induce me to make the sacrifice. That conviction not having been made; it would be improper for me to say any thing whatsoever on the immediate point to which you allude; and because as a farther reason if it should be my fate to administer the government, I will go into it free from engagements of every kind and nature whatsoever making, when the pretentions of every candidate are brought to view as far as my judgment shall direct me, justice, and the public good the sole objects of my pursuits. I am happy to hear that Genl Wayne is likely to be elected to the foederal Senate. It is my most earnest wish that none but the most disinterested, able and virtuous men may be appointed to either house of Congress: because, I think, the tranquility and happiness of this Country will depend essentially upon that circumstance. With sentiments of esteem I have the honor to be, Sir, Your most obt Servant

George Washington

